Order, Supreme Court, New York County (Sherry Klein Heitler, J.), entered on or about June 3, 2004, which, inter alia, granted defendants’ motion seeking the dismissal of plaintiffs’ first four causes of action, based on the subject land disposition agreement, for lack of standing, unanimously affirmed, without costs. Defendants’ cross appeal from so much of the same order *113as is said to offer an impermissible advisory opinion as to the duration of defendants’ Mitchell-Lama obligation under the land disposition agreement, unanimously dismissed, without costs, as both academic and moot.
Inasmuch as plaintiffs were not parties to the land disposition agreement, and the agreement contained a provision expressly negating any intent to permit its enforcement by third parties, plaintiffs were without standing to prosecute their causes seeking relief under the agreement (see Nepco Forged Prods., Inc. v Consolidated Edison Co. of N.Y., 99 AD2d 508 [1984]; cf. Concerned Cooper Gramercy Tenants’ Assn. v New York City Educ. Constr. Fund, 13 AD3d 61 [2004]).
We have considered plaintiffs’ remaining contentions and find them unavailing. Concur—Tom, J.P., Mazzarelli, Marlow, Nardelli and Catterson, JJ.